Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/4/2020.   
Claims 1-4 are pending and are presented for examination.  

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “a protrusion fit into the hole for transmitting the rotation”.  It is understood claim requires one protrusion that is fitting into one hole.  It might be typo-error of “fits”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by ISONO et al (US 20170210244 A1).   
As for claim 1, ISONO discloses a rotary actuator for a shift-by-wire system of a vehicle, the rotary actuator (Fig. 1 or 2) comprising: 
a motor (2) including a motor shaft (105); 
an output shaft (6-7) disposed in parallel with the motor shaft; 
a speed-reducing mechanism (gears) configured to reduce a rotational speed of the motor and transmit the rotation of the motor to the output shaft; and 
a case (102-103) housing the motor and the speed-reducing mechanism, 

a first speed-reducing portion including a ring gear and a sun gear (16, 17); and 
a second speed-reducing portion including a drive gear (24) and a driven gear (25), the drive gear and the driven gear coaxially disposed with the motor shaft and the output shaft, respectively, to serve as parallel shafts type gears, and 
the drive gear (24) is disposed between the motor (2) and the first speed-reducing portion (16, 17) in an axial direction of the motor.
Regards “the drive gear is disposed between the motor and the first speed-reducing portion in an axial direction of the motor”, it does not mean aligned coaxially.  The first speed-reducing portion (71) including a ring gear (51) and a sun gear (52) are not coaxial with the drive gear and the motor. Sun gear 52 is on AX2.  It is understood “as seen in axial direction”. 
As for claim 2, ISONO discloses the rotary actuator according to claim 1, wherein the case includes an upper case (103, seen axially) housing the motor (2) and a lower case (103) housing the speed-reducing mechanism (the gears), and the ring gear is fixed to the lower case [0029, etc.].   
As for claim 3, ISONO discloses the rotary actuator according to claim 1, wherein the driven gear (25) includes: an engaging portion (teeth portion) engaged with the drive gear; a fitting portion (shaft hole) into which the output shaft is fit; and a plate (body portion) linearly extending between the fitting portion and the engaging portion in a radial direction of the motor to connect the engaging portion and the fitting portion to each other.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ISONO in view of OISHI (US 20130234548 A1).  
As for claim 4, ISONO failed to disclose the rotary actuator according to claim 1 wherein the sun gear defines a hole for transmitting the rotation of the motor, and the drive gear includes a protrusion fit into the hole for transmitting the rotation and a hook engaged with the driven gear at a position inward of the protrusion in a radial direction of the motor. OISHI teaches a protrusion (68) fit into the hole (73) for transmitting the rotation. It would have been obvious before the effective filing date of the claimed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834